DETAILED ACTION
This is in response to Applicant’s reply dated 9/6/22.  Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung: “Scheduling/HARQ enhancement for eURLLC”, 3GPP TSG RAN WG1 #98; R1-1908493, Prague, Czech Republic, Aug. 26-30, 2019 (hereafter Samsung; included in IDS) in view of Spreadtrum Communications: “Discussion on PUSCH enhancements for URLLC”, 3GPP TSG RAN WG1 Meeting # 97, R1-1906379, Reno, USA; May 13-17, 2019 (hereafter Spreadtrum; included in IDS).

Regarding Claim 1 (Currently Amended),
A method for wireless communications at a user equipment (UE), comprising: 

transmitting an uplink data repetition capability report to a network entity, wherein the uplink data repetition capability report comprises an indication of a number of physical uplink shared channel transmissions supported … [Samsung: p. 4; Sec. 2.4; (Solution 2) UE processes both the first scheduled and second scheduled PUSCHs as a UE capability with no condition; it means that a UE will transmit both first and second scheduled PUSCHs if a UE reports UE capability; (Solution 3); the UE processes both the first scheduled and second scheduled PUSCHs under some conditions; the conditions are reported as a UE capability; p. 5; Sec. 2.5; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor], 

receiving, from a network entity, signaling comprising an uplink grant for one or more physical uplink shared channel repetitions based at least in part on the transmitted uplink data repetition capability report [Samsung: p. 5; Sec. 2.5; it should specify PUSCH repetition case for out of order PDCCH to PUSCH; as shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor]; and 

transmitting, to the network entity, the one or more physical uplink shared channel repetitions based at least in part on the uplink grant [Samsung: p. 5; Sec. 2.5; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet …].

However, Samsung does not teach that the number of physical uplink shared channel transmissions [is] associated with a number of physical uplink shared channel repetitions and a number of transport blocks supported per slot.

POSITA would have considered Speadtrum’s teachings about providing for URLLC traffic stringent requirements on the reliability compared with eMBB traffic and would have incorporated that in Samsung’s PUSCH transmissions considering eMBB and URLLC having different reliabilities.
Spreadtrum teaches:
the number of physical uplink shared channel transmissions being associated with a number of physical uplink shared channel repetitions and a number of transport blocks supported per slot [Speadtrum: p. 1; Introduction: for a transport block, one dynamic UL grant or one configured grant based PUSCH [RAN1] repetitions that can be in one slot, or across slot boundary in consecutive available slots; p. 3; Proposal 2: for option 4, introduce a new field in the UL DCI format scheduling Rel-16 NR URLLC to indicate the nominal number of repetitions for dynamic scheduled PUSCH and type 2 configured grant PUSCH activating; the dynamic indication can be enabled/disabled by RRC signaling; for option 4; when one nominal repetition is split into multiple repetitions due to segmentation at the slot/UL period boundary, there may be only one symbol in the repetition; p. 4; Proposal 3: for option 4, when one nominal repetition is split into multiple repetitions due to segmentation at the slot/UL period boundary, for front-loaded-only DMRS, DMRS is transmitted at the beginning of each repetition; when there is only one symbol in the repetition, the repetition can be either dropped or combined with an adjacent repetition as a UE capability].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Samsung and Spreadtrum so that Spereadtrum’s teachings would provide, for URLLC traffic, stringent requirements on the reliability compared with eMBB traffic [Spreadtrum: p. 3; Discussion, lines 17-18].

Regarding Claim 2,
further comprising: identifying one or more bands of a configured band combination; and determining the uplink data repetition capability report based at least in part on a first band of the one or more bands, wherein the uplink data repetition capability report comprises an indication that uplink data repetition is supported in the first band [Samsung: one or more bands == carrier aggregation; p. 4; Sec. 2.4; Solution 3: the UE processes both the first scheduled and second scheduled PUSCHs under some conditions; the conditions are reported as a UE capability; it is the same with solution 2 except that condition can be existing UE capability such as CA (i.e. carrier aggregation)].

Regarding Claim 3,
further comprising: identifying a first channel priority of a first physical uplink shared channel, wherein the uplink data repetition capability report is determined based at least in part on the first channel priority of the first physical uplink shared channel [Samsung: p. 4; Solution 1: the UE always processes the second scheduled PUSCH; a UE always prioritizes on transmitting second scheduled PUSCH and it is UE implementation on whether the UE processes or drops first scheduled PUSCH; it somehow needs to specify UE behavior, for example, how to handle first scheduled PUSCH to give clear UE operation to gNB].

Regarding Claim 4,
wherein the uplink data repetition capability report comprises an indication associated with the first channel priority of the first physical uplink shared channel [Samsung: p. 4; Solution 1: the UE always processes the second scheduled PUSCH; a UE always prioritizes on transmitting second scheduled PUSCH and it is UE implementation on whether the UE processes or drops first scheduled PUSCH; it somehow needs to specify UE behavior, for example, how to handle first scheduled PUSCH to give clear UE operation to gNB].

Regarding Claim 5,
further comprising: determining the uplink data repetition capability report based at least in part on a second band of the one or more bands, wherein the uplink data repetition capability report comprises an indication of a number of physical uplink shared channel transmissions supported per slot for the second band [Samsung: a second band == does not support CA capability; p. 4: Solution 3: it is better to introduce a new capability indicating out of order PDCCH to PUSCH for flexibility aspect such that a UE can be scheduled having out of order PUSCH even if the UE does not support CA capability].

Regarding Claim 6,
further comprising: identifying a first channel priority of a first physical uplink shared channel and a second channel priority of a second physical uplink shared channel; and determining the uplink data repetition capability report based at least in part on the first channel priority of the first physical uplink shared channel and the second channel priority of the second physical uplink shared channel [Samsung: p. 4; Sec. 2.4; Solution 3: the UE processes both the first scheduled and second scheduled PUSCHs under some conditions; the conditions are reported as a UE capability; it is the same with solution 2 except that condition can be existing UE capability such as CA (i.e. carrier aggregation); p. 5; lines 5-8; it is straightforward that second scheduled PUSCH has higher priority than first scheduled PUSCH when those PUSCHs are overlapped at least in time domain … it is possible that a UE drops first scheduled PUSCH and prioritizes on transmitting second scheduled PUSCH when those PUSCHs are partially overlapped; p. 5; Sec. 2.5; it should specify PUSCH repetition case for out of order PDCCH to PUSCH; as shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor].

Regarding Claim 7,
Samsung teaches:
determining the uplink data repetition capability report based at least in part on the first channel priority of the first physical uplink shared channel and the second channel priority of the second physical uplink shared channel [Samsung: p. 5; Sec. 2.5; it should specify PUSCH repetition case for out of order PDCCH to PUSCH; as shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor].

However, Samsung does not teach that the number of transport blocks supported per slot [is] based at least in part on the first channel priority of the first physical uplink shared channel and the second channel priority of the second physical uplink shared channel.

Spreadtrum teaches:
determining the number of transport blocks supported per slot based at least in part on the first channel priority of the first physical uplink shared channel and the second channel priority of the second physical uplink shared channel [Speadtrum: p. 1; Introduction: for a transport block, one dynamic UL grant or one configured grant based PUSCH [RAN1] repetitions that can be in one slot, or across slot boundary in consecutive available slots; one or more actual PUSCH repetitions in one slot, or two or more actual PUSCH repetitions across slot boundary in consecutive available slots, is supported using one UL grant for dynamic PUSCH, and one configured grant configuration for configured grant PUSCH; p. 3; Proposal 2: for option 4, introduce a new field in the UL DCI format scheduling Rel-16 NR URLLC to indicate the nominal number of repetitions for dynamic scheduled PUSCH and type 2 configured grant PUSCH activating; the dynamic indication can be enabled/disabled by RRC signaling; for option 4; when one nominal repetition is split into multiple repetitions due to segmentation at the slot/UL period boundary, there may be only one symbol in the repetition].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Samsung and Spreadtrum so that Spereadtrum’s teachings would provide, for URLLC traffic, stringent requirements on the reliability compared with eMBB traffic [Spreadtrum: p. 3; Discussion, lines 17-18].

Regarding Claim 8,
wherein the uplink data repetition capability report comprises an indication of whether the UE supports physical uplink shared channel repetition for the first channel priority of the first physical uplink shared channel, an indication of whether the UE supports physical uplink shared channel repetition for the second channel priority of the second physical uplink shared channel, an indication of a number of transport blocks supported per slot for the first channel priority of the first physical uplink shared channel, an indication of a number of transport blocks supported per slot for the second channel priority of the second physical uplink shared channel, or some combination thereof [Samsung: p. 4; Sec. 2.4; Solution 3: the UE processes both the first scheduled and second scheduled PUSCHs under some conditions; the conditions are reported as a UE capability; it is the same with solution 2 except that condition can be existing UE capability such as CA (i.e. carrier aggregation); p. 5; Sec. 2.5; it should specify PUSCH repetition case for out of order PDCCH to PUSCH; as shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor].

Regarding Claim 9,
wherein the first channel priority of the first physical uplink shared channel corresponds to an enhanced mobile broadband service and the second channel priority of the second physical uplink shared channel corresponds to an ultra-reliable low-latency communication service [[Samsung: p. 5; Sec. 2.5; it should specify PUSCH repetition case for out of order PDCCH to PUSCH; as shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor].

Regarding Claim 10,
Samsung teaches that it should specify PUSCH repetition case for out of order PDCCH to PUSCH.  It is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field including repetition factor [Samsung: p. 5; Sec. 2.5; see also, Fig. 2].

However, Samsung not explicitly teach a gap between non-repeated PUSCH transmissions.

Spreadtrum teaches:
further comprising: determining a gap between non-repeated physical uplink shared channel transmissions, wherein the uplink data repetition capability report comprises an indication of the gap [Spreadtrum: p. 1; Sec.1; for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots; Sec. 2; for option 4, when one nominal repetition is split into multiple repetitions due to segmentation at the slot/UL period boundary, there may be only one symbol in the repetition; for front-loaded only DMRS, DMRS is always transmitted at the beginning of each repetition and the data may not be transmitted at all].
Note:
With data not being transmitted, it constitutes a gap from transmitted DMRS to slot/UL period boundary.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Samsung and Spreadtrum so that Spereadtrum’s teachings would provide, for URLLC traffic, stringent requirements on the reliability compared with eMBB traffic [Spreadtrum: p. 3; Discussion, lines 17-18].

Regarding Claim 11,
Samsung teaches that it should specify PUSCH repetition case for out of order PDCCH to PUSCH.  It is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field including repetition factor [Samsung: p. 5; Sec. 2.5; see also, Fig. 2].

However, Samsung not explicitly teach the uplink data repetition capability report based at least in part on the determined gap.

Spreadtrum teaches: 
further comprising: determining the uplink data repetition capability report based at least in part on the determined gap [Spreadtrum: p. 1; Sec.1; for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots; Sec. 2; for option 4, when one nominal repetition is split into multiple repetitions due to segmentation at the slot/UL period boundary, there may be only one symbol in the repetition; for front-loaded only DMRS, DMRS is always transmitted at the beginning of each repetition and the data may not be transmitted at all; for option 4, introduce a new filed in UL DCI format … to indicate the nominal number of repetitions for dynamic scheduled PUSCH and type 2 configured grant PUSCH activating].
Note:
With data not being transmitted, it constitutes a gap from transmitted DMRS to slot/UL period boundary.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Samsung and Spreadtrum so that Spereadtrum’s teachings would provide, for URLLC traffic, stringent requirements on the reliability compared with eMBB traffic [Spreadtrum: p. 3; Discussion, lines 17-18].

Regarding Claim 12,
further comprising: determining the uplink data repetition capability report based at least in part on a configured subcarrier spacing, one or more processing capabilities of the UE, or some combination thereof [Samsung: processing capabilities of the UE == processes one or both scheduled PUSCHs; p. 4; Sec. 2.4; Solution 2: the UE processes both the first scheduled and second scheduled PUSCHs as a UE capability with no condition; Solution 3: UE processes both the first scheduled and second scheduled PUSCHs under some conditions; the conditions are reported as a UE capability] .

Regarding Claim 13,
Samsung teaches:
wherein the indication of the number of physical uplink shared channel transmissions supported … comprises an indication of a number of physical uplink shared channel repetitions and a number of physical uplink shared channels … [Samsung: p. 5; Sec. 2.5; it should specify PUSCH repetition case for out of order PDCCH to PUSCH; as shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink; it is noted that dynamic PUSCH repetition would be provided by different DCI formats or DCI field repetition factor].

However, Samsung does not teach an indication of a number of physical uplink shared channel repetitions and a number of physical uplink shared channels per slot.

Spreadtrum teaches:
wherein the indication of the number of physical uplink shared channel transmissions supported per slot comprises an indication of a number of physical uplink shared channel repetitions and a number of physical uplink shared channels per slot [Speadtrum: p. 1; Introduction: for a transport block, one dynamic UL grant or one configured grant based PUSCH [RAN1] repetitions that can be in one slot, or across slot boundary in consecutive available slots].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Samsung and Spreadtrum so that Spereadtrum’s teachings would provide, for URLLC traffic, stringent requirements on the reliability compared with eMBB traffic [Spreadtrum: p. 3; Discussion, lines 17-18].

Regarding Claim 14, which recites a method for wireless communications at a base station having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding claims 15-16, which recite the same claim limitations as those in claims 2 and 5 above, the same rationale of rejection as presented in claims 2 and 5 is applicable. 

Regarding claims 17-20, which recite the same claim limitations as those in claims 6 and 8-9 above, the same rationale of rejection as presented in claims 6 and 8-9 is applicable. 

Regarding Claim 21, which recites a method for wireless communications at a base station having the same claim limitations as those in claim 10 above, the same rationale of rejection as presented in claim 10 is applicable.

Regarding Claim 22, which recites a method for wireless communications at a base station having the same claim limitations as those in claim 12 above, the same rationale of rejection as presented in claim 12 is applicable.

Regarding Claim 23, which recites a method for wireless communications at a base station having the same claim limitations as those in claim 13 above, the same rationale of rejection as presented in claim 13 is applicable.


Regarding Claim 24, which recites an apparatus having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding claims 25-27, which recite the same claim limitations as those in claims 2-3 and 5 above, the same rationale of rejection as presented in claims 2-3 and 5 is applicable. 

Regarding Claim 28, which recites an apparatus having the same claim limitations as those in claim 6 above, the same rationale of rejection as presented in claim 6 is applicable.

Regarding Claim 29, which recites an apparatus having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 30, which recites an apparatus having the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 14, and 24, and 29 on pages 10-13 of the Remarks section that a combination of Samsung (NPL R1-1908493) and Spreadtrum (NPL R1-1906379) does not teach the limitation “transmitting an uplink data repetition capability report to a network entity, wherein the uplink data repetition capability report comprises an indication of a number of physical uplink shared channel transmissions supported per slot, the number of physical uplink shared channel transmissions being associated with a number of physical uplink shared channel repetitions and a number of transport blocks supported per slot.”  First, there is no discussion in Spreadtrum related to any capability report form a UE.  Second, in Spreadtrum, introducing a new field in the UL DCI format does not in any way contemplates a UE capability; or any potential enhancements for PUSCH do not concern any capability report from a UE.
Examiner’s Response:
In response to applicant's argument that the combination of Samsung-Spreadtrum may at most consider using Spreadtrum’s another field “in the UL DCI format scheduling Rel16 NR URLLC” to possibly aid in determining the order of PDCCH to PUSCH for PUSCH A or PUSCH B in Fig. 2 of Samsung (see Remarks p. 12), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Samsung and not Spreadtrum in Samsung-Spreadtrum combination has been cited to teach the limitation “transmitting an uplink data repetition capability report to a network entity … wherein the uplink data repetition capability report comprises an indication of a number of physical uplink shared channel transmissions supported ….”  For example, UE processes both the first scheduled and second scheduled PUSCHs under some conditions.  The conditions are reported as a UE capability.  See Samsung [p. 4; Sec 2.4].  As shown in Fig. 2; there is a scenario where PUSCH A is repeated twice for eMBB packet (reading on “a number of PUSCH transmissions per a discrete time unit”) and whereas PUSCH B is transmitted once for URLLC packet under the assumption that eMBB and URLLC have different reliabilities, latencies and packet sizes even though they require the same coverage for uplink.  See Samsung [p. 5; Sec. 2.5].  Having mapped using Samsung “capability reporting” and an indication of a number of physical uplink shared channel transmissions supported, now Spreadtrum in Samsung-Spreadtrum combination has been cited for the remaining parts of this limitation, which recite “… the number of physical uplink shared channel transmissions being associated with a number of physical uplink shared channel repetitions and a number of transport blocks supported per slot.” 
POSITA would have considered Spreadtrum’s teachings about providing for URLLC traffic stringent requirements on the reliability compared with eMBB traffic and would have incorporated that in Samsung’s PUSCH transmissions considering eMBB and URLLC having different reliabilities.  Applicant even acknowledges that Spreadtrum is directed to “potential enhancements for PUSCH for NR URLLC”.  See Remarks, p. 3.  It is pertinent to mention that the potential enhancement for PUSCH for NR URLLC considers reliability, which Samsung’s PUSCH transmissions consider as well.  Spreadtrum teaches that for a transport block, one dynamic UL grant or one configured grant based PUSCH [RAN1] repetitions that can be in one slot, or across slot boundary in consecutive available slots.  See Spreadtrum, [p. 1].  Moreover, Spreadtrum also describes capability at UE by referring to a new field in the UL DCI format scheduling Rel-16 NR URLLC to indicate the nominal number of repetitions for dynamic scheduled PUSCH and type 2 configured grant PUSCH activating.  See Spreadtrum, [p. 3; Proposal 2: for option 4].  In another instance, Spreadtrum mentions capability, where the repetition can be either dropped or combined with an adjacent repetition as a UE capability.  See Spreadtrum, [p. 4; Proposal 3: for option 4]. In short, capability at UE in Spreadtrum is very much part of potential enhancements for PUSCH for NR URLLC.
In conclusion, the combination of Samsung-Spreadtrum teaches the claim limitation at issue above, where Samsung in the combination reports a UE capability for scheduled PUSCHs and any conditions and where Spreadtrum in the combination describes capability at UE involving repetitions for scheduled PUSCHs in one slot or across consecutive available slots.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468